 

Case 1:20-cv-04340-RWL Document 66 Filed 10/20/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

—_—-——- SEEN

ABRAHAM GROSS, NETTY GROSS,
CV-20-4340-GBD-RWL

Plaintiffs,
-against-

The City of New York et. al
Defendant(s).

 

AFFIRMATION OF CO-PLAINTIFF NETTY GROSS

My name is Netty Gross. I am the mother of Abraham Gross, and a
Co-Plaintiff in the above-entitled action.

I have read the Second Amended Complaint in the above-entitled action,
J and know the contents thereof that are applicable to me. The same are true
to my knowledge, except as to matters therein stated to be alleged on
information and belief and as to those matters I believe them to be true.

7

   

 

 
